
	
		I
		112th CONGRESS
		1st Session
		H. R. 1451
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mrs. Davis of
			 California (for herself and Mr.
			 Hunter) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal a modification of authority to make certain
		  interval payments of educational assistance under laws administered by the
		  Secretary of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Post 9/11 GI Bill Payment Restoration
			 Act.
		2.Repeal of
			 modification of authority to make certain interval payments of educational
			 assistance under laws administered by the Secretary of Veterans
			 Affairs
			(a)RepealThe
			 Post-9/11 Veterans Educational Assistance Improvements Act of 2010 (Public Law
			 111–377) is amended by striking section 206.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			3.Rescission of
			 unspent Federal funds to off set loss in revenues
			(a)In
			 GeneralNotwithstanding any other provision of law, of all
			 available unobligated funds equal to the amount required to implement this Act
			 in appropriated discretionary funds are hereby rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 funding from appropriation accounts that has been deemed duplicative by the
			 Government Accountability Office, and the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			
